Appeal by defendant from a judgment of the County Court, Westchester County, rendered February 22, 1972, convicting him of attempted robbery in the third degree, upon a guilty plea, and imposing sentence. Judgment reversed, on the law, and indictment dismissed. In our opinion, the delay of 21 months between March, 1970, when the felony information was filed, and December, 1971, when appellant was returned from New Jersey State Prison to Westchester County for trial, was unreasonable as a matter of law. No good cause for the delay was established (United States v. Marion, 404 U. S. 307; People v. White, 32 H Y 2d 393; People v. Simmons 40 A D 2d 563). Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.